      Case: 7:19-cv-00089-REW Doc #: 5 Filed: 10/16/19 Page: 1 of 1 - Page ID#: 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 TROY HUNT,                                      )
                                                 )
         Plaintiff,                              )
                                                 )              No. 7:19-CV-89-REW
 v.                                              )
                                                 )                     ORDER
 ANDREW SAUL, Commissioner of Social             )
 Security,                                       )
                                                 )
         Defendant.                              )

                                        *** *** *** ***

         Plaintiff seeks leave to proceed in forma pauperis (IFP). DE #3 (Motion). Before resolving

the motion, the Court DIRECTS Hunt’s counsel to confirm whether the affiant is, indeed, the

document’s signatory (see DE #3 at 2), or otherwise explain, no later than Friday, October 18,

2019.

         This the 16th day of October, 2019.
